79605: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-08485: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79605


Short Caption:HILDT (ROMAN) VS. DIST. CT. (CITY OF HENDERSON)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C339750Classification:Original Proceeding - Criminal - Habeas Corpus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:10/06/2020 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:10/07/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeCity of Las VegasCarlene M. Helbert
							(Las Vegas City Attorney/Criminal Division)
						


Amicus CuriaeCity of North Las VegasMicaela Rustia Moore
							(North Las Vegas City Attorney)
						


Amicus CuriaeClark County District AttorneyAlexander G. Chen
							(Clark County District Attorney)
						


PetitionerRoman HildtMichael N. Aisen
							(Aisen Gill & Associates LLP)
						Adam L. Gill
							(Aisen Gill & Associates LLP)
						Kimberly A. Nelson


Real Party in InterestCity of HendersonAaron D. Ford
							(Attorney General/Carson City)
						Elaine F. Mather
							(Henderson City Attorney)
						Marc M. Schifalacqua
							(Henderson City Attorney)
						


RespondentRichard Scotti


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


09/13/2019Filing FeePetition Filing Fee Waived.  Criminal. (SC)


09/13/2019Petition/WritFiled Petition for Writ of Habeas Corpus (Post-Conviction) or Alternatively Petition for Writ of Mandamus. (SC)19-38411




09/13/2019AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)19-38415




11/15/2019Order/ProceduralFiled Order Directing Answer. Real Party in Interest's Answer to the Petition for Writ due:  21 days. (SC).19-46836




12/06/2019Petition/WritFiled Real Party in Interest City of Henderson's Answer to Petition for Writ. (SC)19-49465




12/10/2019BriefFiled Amicus Brief of the City of North Las Vegas in Support of Real Party of Interest City of Henderson. (SC)19-50040




12/11/2019BriefFiled Brief of Amicus Curiae For City of Las Vegas In Support Of Real Party In Interest. (REJECTED PER NOTICE ISSUED DECEMBER 11, 2019). (SC)


12/11/2019Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected Amicus Curiae Brief (City of Las Vegas) due: 5 days. (SC)19-50216




12/11/2019BriefFiled Brief of Amicus Curiae For City Las Vegas In Support Of Real Party In Interest. (SC)19-50254




12/12/2019BriefFiled Brief of Amicus Curiae of the Clark County District Attorney in Support of Real Party In Interest. (SC)19-50453




01/02/2020Petition/WritFiled Reply In Support of Petition For Writ Of Habeas Corpus (Post-Conviction) Or Alternatively Petition For Writ Of Mandamus. (REJECTED PER 01/03/20 NOTICE).


01/03/2020Notice/OutgoingIssued Notice of Rejection of Filed Document (Reply In Support of Petition For Writ Of Habeas Corpus (Post-Conviction) Or Alternatively Petition For Writ Of Mandamus). (SC).20-00234




01/03/2020MotionFiled Petitioner's Request to Allow Reply to Real Party of Interest's Answering Brief. (SC) (DETACHED REPLY FROM MOTION AND FILED SEPARATELY PER 01/13/20 ORDER).20-00313




01/13/2020Order/ProceduralFiled Order Granting Motion. Petitioner's motion for leave to file a reply to the answer filed by real party in interest is granted. NRAP 27(b). The clerk of this court shall detach the reply from the motion and shall file it separately. (SC).20-01545




01/13/2020Petition/WritFiled Reply in Support of Petition for Writ of Habeas Corpus or Alternatively Petition for Writ of Mandamus. (SC).20-01546




08/26/2020Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on October 6, 2020, at 10:00 a.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes.  Students from the William S. Boyd School of Law will observe arguments.  Immediately following argument, students will have the opportunity to ask questions of the court and counsel.The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. (SC)20-31436




09/22/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-34793




10/07/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 79605. (SC)


10/07/2020Notice/IncomingFiled Petitioner's Notice of Supplemental Authorities (REJECTED PER NOTICE ISSUED 10/07/20). (SC)


10/07/2020Notice/OutgoingIssued Notice of Rejection of Filed Document.  Petitioner's Notice of Supplemental Authorities. (SC)20-36848




10/07/2020BriefFiled Petitioner's Notice of Supplemental Authorities. (SC)20-36862




03/25/2021Opinion/DispositionalFiled Authored Opinion. "Petition granted." Before the Court En Banc. Author: Hardesty, C.J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Pickering/Herndon. 137 Nev. Adv. Opn. No. 12. En Banc. (SC).21-08485




03/25/2021WritIssued Writ with letter. Original and one copy of writ and copy of mailed to for service upon Chief Judge and Department 4 of Eighth Judicial District Court. (SC)21-08550




04/19/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-11156




04/19/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)


05/24/2021WritFiled Returned Writ. Original Writ returned. Served on Chief Judge and Department 4 of the 8th Judicial District Court on May 20, 2021.  (SC)21-14776





Combined Case View